On Petition for Rehearing.
Per Curiam.
Counsel for appellant strenuously re-argue the questions decided in the principal opinion. Nothing whatever is presented in the petition for a rehearing that was not fully considered by the court on the original hearing. We have again carefully considered all the questions raised by the petition, and there is nothing said in support of the petition calling for special notice. Counsel have presented no reason or authority, and we know of none, why the affirmance of the judgment rendered by the trial court should not stand. We are content with the original opinion, and adhere to the law of the case as therein declared on every material point. A motion is also presented and argued at length to transfer the case to the Supreme Court, on the ground that a constitutional question is involved. No such question was presented, or even suggested, in the briefs on the original hearing. After a case has been argued and decided solely upon the merits, a constitutional question cannot be raised upon a petition for a rehearing for the purpose of having the case transferred to the *491Supreme Court. It is a very familiar rule that new questions will not be considered by the appellate tribunal on petition for rehearing. And it has also been held that questions not urged in argument before the decision in the cause will not be considered after a rehearing has been granted on other grounds. Wasson v. First Nat’l Bank, 107 Ind. 206; Danenhoffer v. State, 79 Ind. 75; Emerson v. Opp, 9 Ind. App. 581; Johnson v. Jones, 79 Ind. 141, and cases cited; Louisville, etc., R. W. Co. v. Hicks, 11 Ind. App. 588.
The petition for a rehearing and the motion to transfer are overruled.